UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 03-7010



UNITED STATES OF AMERICA,

                                              Plaintiff - Appellee,

          versus


BOBBY STARR,

                                              Defendant - Appellant.



Appeal from the United States District Court for the Southern
District of West Virginia, at Parkersburg. Joseph Robert Goodwin,
District Judge. (CR-00-113)


Submitted:   September 11, 2003       Decided:   September 24, 2003


Before WIDENER, LUTTIG, and TRAXLER, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Bobby Starr, Appellant Pro Se.     Miller Allison Bushong, III,
Assistant United States Attorney, Huntington, West Virginia, for
Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

     Bobby Starr appeals the district court’s order denying his

motion to amend his presentence investigation report to reflect

that he recently obtained his general equivalency diploma (GED). We

have reviewed the record and find no reversible error. Accordingly,

we affirm on the reasoning of the district court. See United States

v. Starr, No. CR-00-113 (S.D.W. Va. June 13, 2003).    We dispense

with oral argument because the facts and legal contentions are

adequately presented in the materials before the court and argument

would not aid the decisional process.




                                                          AFFIRMED




                                2